Filed 3/2/21 P. v. Stimson CA2/8
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                      DIVISION EIGHT

 THE PEOPLE,                                                    B305716

             Plaintiff and Respondent,                          (Los Angeles County
                                                                Super. Ct. Nos. MA071367
             v.                                                 & MA072453)

  NIGEL MARQUEE STIMPSON,

             Defendant and Appellant.



     APPEAL from a judgment of the Superior Court of
Los Angeles County, Shannon Knight, Judge. Affirmed.

      Christopher J. Bou Saeed, under appointment by the Court
of Appeal, for Defendant and Appellant.

         No appearance for Plaintiff and Respondent.

                                    ____________________
       Pursuant to People v. Wende (1979) 25 Cal.3d 436, we
review this appeal following orders revoking probation. We
affirm.
       In November 2017, Nigel Marquee Stimpson entered into a
plea deal that encompassed five matters: two felonies and three
misdemeanors. Our record contains little about the
misdemeanors. We know one of them was a domestic violence
case that generated a protective order against Stimpson.
       The two felony matters are Case No. MA071367 and Case
No. MA072453.
       Case No. MA071367 involves a single count for forgery of a
prescription.
       Case No. MA072453 involves a single count for second
degree robbery. At the preliminary hearing, a security guard
employed by a grocery store testified Stimpson put a bottle of
alcohol into his backpack, left the store without paying for it, and
ran away when confronted.
       Stimpson pleaded no contest to both felonies.
       The trial court sentenced Stimpson to the upper term of
five years in state prison for Case No. MA072453 and a
concurrent midterm of two years in county jail for Case No.
MA071367. The court then suspended execution of both
sentences, put Stimpson on probation for five years, and imposed
various conditions on his probation. Stimpson had agreed to
probation conditions in MA072453 that related to his
misdemeanor matters in exchange for termination of these
matters, and the court accepted the parties’ agreement.
       One of these conditions required Stimpson to obey a
protective order to stay away from a woman identified in our
record as Stimpson’s wife, Renetta Walters. The court later




                                 2
modified this protective order to allow peaceful contact with
Walters.
       In September 2019, Stimpson was arrested in Kern County
for suspected spousal abuse and for violating the protective order.
       Four witnesses testified over the course of three probation
violation hearings: Walters, the two officers who arrested
Stimpson at Walters’s home, and Stimpson.
       Walters testified first. She had taken Stimpson’s last name
but did not live with him. She testified she called the police on
the day in question because, “I just wanted him [Stimpson] out of
my house, and that’s all.” She claimed that after calling police
she found another woman’s lingerie in her laundry and
confronted Stimpson. She was upset and decided to pack her car
and leave.
       As Walters loaded her car, Stimpson tried to pack his
clothes too. Walters tried to stop him by swinging at him and
hitting him. Stimpson was blocking her with his forearms, and
then, “I guess somewhere on his forearm came up under my face
and I fell down.” Walters lost consciousness. She attributed this
to a brain shunt.
       Walters believed Stimpson was high at the time. She
denied he hit her and denied she told police this. Walters also
maintained she did not cry when speaking with the police.
       Deputy Shannon Biehl testified next. She interviewed
Walters at her home that day. Walters started crying when Biehl
asked her what happened. Walters then told Biehl the following:
Stimpson hit her mouth and knocked her to the ground. She lost
consciousness. She had pushed Stimpson out of the way so she
could leave without him. Stimpson had hit her before and had
been arrested for it. She did not want him to go to jail.




                                3
       Biehl got a good look at Stimpson. She did not observe any
injuries or blood on him at first. But later, when Stimpson was in
her police car, she noticed blood around his nose. Before this,
Stimpson was in the backseat of her partner’s police car;
Stimpson was screaming, and Biehl’s partner believed he was
banging his head against the protective glass.
       Deputy Jose Grande, Biehl’s partner, testified that when he
got to the scene Stimpson tried to describe what happened but
made no sense. When Grande asked whether he assaulted
Walters, Stimpson asked for a lawyer and stopped talking to him.
Walters told him Stimpson hit her in the face or head. Grande
observed injuries to Walters’s head, and grass on her hair and
face. Stimpson did not appear to be injured, however. Grande
saw no sign of a bloody nose or scars on him. Grande never saw
Stimpson hit himself in the face in the police car.
       Stimpson testified twice. He said he and Walters were
packing for a trip, and then Walters got upset after his mistress
called him. Walters called the police and reported he hit her;
then she began punching him and throwing things at his head.
       They continued packing their things in the car, and
Walters continued “yelling, cussing, fighting, punching me,
kicking.” She “busted” his nose, hit him in the lip, and rammed
him with her car door. While he was defending himself, Walters
“just fell”—Stimpson did not know what happened. Then she got
up; there was nothing wrong with her. He, on the other hand,
had a bloody nose and two scars on his head from her fit. He
denied hitting his head against the police car.
       Stimpson also denied hitting Walters. He claimed she was
the aggressor, he never touched her, and he did nothing to make
her fall. He would never hit her, as he “love[s] her with all [his]




                                4
heart.” But she always gets physical with him when she is upset
with him.
       At some point, Stimpson began recording Walters with his
cell phone, and the defense introduced this recording at the
hearing. The recording does not match Stimpson’s or Walters’s
account of events, and it is unclear what is happening at some
points.
       Stimpson tried to show Walters was not credible. He
claimed she is a “drama queen” who falsely accuses him when she
wants him out of the house. He testified she had threatened to
put him in jail if he kept “ ‘talking to the females.’ ” Stimpson’s
lawyer also introduced a text message in which Walters admits
she lied to Stimpson’s probation officer about something.
       The trial court found there was sufficient evidence
Stimpson violated the conditions of his probation by striking
Walters and disturbing her peace. The court noted this was not
Stimpson’s first probation violation. It terminated Stimpson’s
probation and re-imposed the previously suspended five-year
prison sentence in MA072453 and the concurrent two-year
sentence in MA071367.
       Stimpson appealed, and we appointed counsel to represent
him. Appointed counsel examined the record and filed an
opening brief raising no issues and asking this court to review
the record independently under People v. Wende. Counsel also
advised Stimpson he had 30 days to file a supplemental brief for
us to consider. Stimpson did not file a response.
       We have examined the entire record. We are satisfied
Stimpson’s counsel fully complied with his responsibilities and no
arguable issues exist. (See People v. Wende (1979) 25 Cal.3d 436,
441.)




                                5
                       DISPOSITION
     The judgment is affirmed.



                                     WILEY, J.

We Concur:



             BIGELOW, P. J.




             GRIMES, J.




                              6